Citation Nr: 1302751	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  10-32 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1952 to December 1954, with additional service in the U.S. Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Processing of the case was subsequently transferred to the RO in St. Petersburg, Florida.

The Veteran testified before the undersigned at a December 2011 Travel Board hearing.  The hearing transcript is of record.  

The Board notes that in an October 2012 rating decision, the RO granted service connection for bilateral hearing loss and tinnitus.  This was a full grant of the benefits sought with regard to those issues.  Grantham v. Brown, 114 F .3d 1156 (Fed. Cir. 1997).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent and credible evidence fails to establish an etiological relationship between the Veteran's current degenerative joint disease and degenerative disc disease of the lumbar spine and his active service.  


CONCLUSION OF LAW

A low back disorder was not incurred or aggravated in active service and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the issue on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in May and July 2009 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in December 2009.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Board notes that the National Personnel Records Center (NPRC) determined that the Veteran's service personnel records and service treatment records are missing, stating the file was fire-related and cannot be reconstructed.  The RO considered the NPRCs response and concluded that any further attempts to seek the Veteran's service records would be futile.  Indeed, all procedures to obtain the Veteran's missing service records were correctly followed, and he was appropriately notified by the RO in October 2009.  38 C.F.R. § 3.159(c)(2) and (3).  

VA has obtained records of treatment reported by the Veteran, including VA treatment records.  No other records have been identified that have not otherwise been obtained .  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  In this case, the Board notes that the Veteran was afforded a VA examination for his claimed low back disorder in March 2012.  The VA examination report was based on a full review of the record, interview of the Veteran, and physical examination.  The examiner considered the Veteran's history of injuring his back in service along with having a continuity of symptomatology since that time.  The VA examination report is thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection for his low back disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Some discussion of the Veteran's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was identified at the December 2011 Travel Board hearing.  Information was elicited from the Veteran concerning his alleged in-service back injury and symptoms since that time.  When he reported treatment for low back pain in 1964, which was three years post-service, the undersigned inquired as to whether those records still existed.  The Veteran responded that the treating physician was deceased, and that his records were no longer available.  He was also asked to identify any care provider who had linked his back disorder to his active service.  And, while he did not identify such, the undersigned found his testimony probative and Remanded the matter for an examination.

The Board finds that VA has complied with the VCAA's notification and assistance requirements and the appeal is ready to be considered on the merits.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Where a Veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he injured his back at Fort Sill, Oklahoma in 1953, when he pushed backward and landed squarely on his back while handling artillery shells.  He recalls being treated at Fort Sill Hospital following his injury.  He also reported during his Board hearing that he has back problems as a result of participating in jump school at Fort Benning, Georgia.  He also claims that he has had continuing back problems since his in-service injury.    

The Board again notes that the Veteran's service personnel records and service treatment records are missing and presumed destroyed by a fire at the National Personnel Records Center.  When, as here, service records are lost or missing, through no fault of the Veteran, VA has a heightened obligation to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  No presumption, however, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).

The Veteran's lay statements are certainly competent since he is only relating in-service injury and post-service symptomatology, which can be observed and experienced by the Veteran, within the realm of lay experience.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Thus, since his allegations of these particular in-service injuries and post-service symptoms appear to be uncontradicted, even by medical findings of record, the Board finds them to be probative, and concedes that the Veteran injured his back in service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

However, even assuming that the Veteran suffered from a low back disorder during active service, there is no medical evidence of record showing that he sought treatment for his back immediately following his separation from service or for many years thereafter.  The Veteran reported during his December 2011 Board hearing that he was treated after service by a private physician in 1964 for back pain.  There is no documentary evidence of such treatment.  Moreover, even if such treatment did occur, it still would have been at least ten years after the Veteran's discharge.  Further, while not necessarily outcome determinative, the Board emphasizes that another 40 years elapsed before the Veteran sought out any treatment for his low back problems.  

The Veteran has yet to provide any explanation as to why he allegedly sought out treatment for back pain in 1964 and then allowed another four decades to pass before seeking treatment again.  Had the condition been chronic since service, as he alleges, why did he not seek out some type of treatment.  Such factors in as negative evidence.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

There is also no medical evidence of record that shows DDD or DJD of the lumbar spine was manifested to a compensable degree within one year from the Veteran's date of separation from service.  Accordingly, entitlement to service connection for DDD or DJD on a presumptive basis is not warranted.

Notwithstanding the foregoing, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The Veteran was afforded a VA examination in March 2012 to address this question.  Based on the results of the examination, review of the claims, and consideration of the Veteran's lay assertions, to include having injured his back in -service, the examiner opined that the Veteran's current low back disability (multilevel degenerative joint disease (DJD) and degenerative disc disease (DDD) of the thoracolumbar spine, as well as sciatica (aka chronic lumbar strain with right lower extremity sensory radiculopathy)) was less likely than not (less than 50 percent probability) incurred in or caused by his claimed in-service injury.  He acknowledged that a severe back contusion, such as the one described by the Veteran, could develop post-traumatic degenerative arthritic changes in the affected area.  However, the examiner felt that the moderate to severe multilevel DJD and DDD of the Veteran's thoracolumbar spine exceeded what would be expected as a result of a onetime impact injury/back contusion.  In other words the severity of the Veteran's current back disorder was too severe to be linked to a remote back contusion 50 years earlier.  There is no contrary medical opinion of record.

The Board has considered the Veteran's contention that a relationship exists between his current low back disability and his reported back injury during service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).


In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Board finds that the Veteran is competent to report the symptoms of his low back disability, and find his statements and testimony regarding a back injury in service credible.  However, it would require medical expertise to say that either of the current low back disabilities, identified long after service, is the result of a disease or injury in service.  See King v. Shinseki, No. 2011-7159 (Fed. Cir. Dec. 5, 2012).  The Veteran, as a layperson, is not qualified to render an opinion concerning the medical cause of his low back disability.  

The March 2012 VA examiner was aware of the Veteran's reported in-service back injury per the Veteran's statements and review of the claims folder, but concluded that his current low back disability was not due to service.  The Veteran's contentions are outweighed by the medical evidence and opinion of the VA medical examiner, which reflect that his current low back disability is not due to a disease or injury in service.

To the extent the Veteran is claiming that he experienced low back pain since service, he is competent to attest to this.  However, the negative clinical and documentary evidence of symptoms of a low back disability post service for many years after service is more probative than the remote assertions of the Veteran.  The lack of continuity of treatment may bear in a merits determination on the credibility of the evidence of continuity of symptoms by lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).

In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.


ORDER

Service connection for a low back disorder is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


